DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 06 October 2021, with respect to the rejection(s) of claim(s) 1-13 under Uskert in view of Rice and further in view of Pasquero have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas in view of Pasquero.
Specifically, the applicant argues that because the airfoil of Uskert provides cooling holes in the outer shell, the porosity might not be less than the porosity of the core. The examiner agrees. In initial consideration the examiner was treating the porosity as simply a material property, but holes in the shell do effect the porosity of the system as a whole. Because of this, choosing a material for the shell would not give a sufficient porosity of the system, as it would have to be determined with the holes of the shell taken into account. As to the argument towards the core not being fibrous, the applicant seems to point to a separate part of Uskert than was pointed out by the examiner, so that argument was not found persuasive. Simply because an item in the prior art shares a name with the claimed feature does not mean that that is the only feature that can meet the limitation. With further searching new art was found and updated rejections are presented below. This is a second non-final action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20160177743) in view of Pasquero (US 20100109209).
Regarding claim 1, Thomas discloses a ceramic matrix component (abstract) comprising a fibrous core (Figure 5, item 130; paragraph 0039 describes that it’s a ceramic foam) and a ceramic matrix composite shell surrounding at least a portion of the fibrous core (Figure 5 item 126 and Par. 0041. Paragraphs 0010 and 0011 describe a CMC exterior wrap) wherein the ceramic matrix composite shell comprises a fibrous preform (Par. 0010 and 0011). Thomas further discloses that the ceramic foam 130 and 140 has a porosity in the range of 75-90% However, Thomas does not explicitly disclose the porosity of the fibrous preform. 
Thomas and Pasquero are analogous prior art because both describe gas turbine components that use CMC shells. Pasquero teaches a CMC shell having a porosity of approximately 25% (Par. 0062). Because Thomas does not describe the desired porosity of the CMC shell one of ordinary skill in the art would have to choose one. Because Pasquero describes a CMC with a similar structure in a blade that has a specific porosity, the CMC of Pasquero 
Regarding claim 2, Thomas in view of Pasquero teaches the limitations of claim 1 and teaches that the fibrous core porosity is 2-3 times greater than the porosity of the fibrous preform. With the porosity of the foam being 75%-90% and the porosity of the CMC being 25%, the ceramic foam has 300%-360% (which is between 3 and 3.6 times) the porosity of the CMC. However, the claim states “times greater than”, not simply “times”. In order to determine the times greater than, 100 must be subtracted from the percentage number in the ratio to determine “times greater than”, which means that Thomas in view of Pasquero teaches that the porosity of the ceramic foam is 200%-260% or 2-2.6 times greater than the porosity of the CMC shell, which is within the claimed range.
Regarding claim 3, Thomas in view of Pasquero teaches that the fibrous core further comprises ceramic foam (Thomas paragraph 0039 describes items 130 and 140 as being a ceramic foam).
Regarding claim 4, Thomas in view of Pasquero teaches that the ceramic foam is positioned at a leading edge of the fibrous core (Figure 5 shows that the foam (130 and 140) exists at the leading edge of the core).
Regarding claim 5, Thomas in view of Pasquero teaches that the ceramic foam is positioned at a trailing edge of the fibrous core (Figure 5 shows the foam 130 and 140 extending to the trailing edge of the core).
Regarding claim 6, Thomas in view of Pasquero teaches that the fibrous core comprises cooling passages (Paragraph 0039 describes that the foam 130 and 140 creates a fluid flow network, meaning that the core comprises cooling passages).
Regarding claim 7, Thomas in view of Pasquero teaches that the cooling passages are positioned at a leading edge of the fibrous core (Figure 5 shows that the foam (130 and 140) exists at the leading edge of the core, and since the foam is the cooling fluid network, the passages exist there as well).
Regarding claim 8, Thomas in view of Pasquero teaches that the cooling passages are positioned at a trailing edge of the fibrous core (Figure 5 shows the foam (130 and 140) extending to the trailing edge, and since the foam is the cooling fluid network, the passages exist there as well).
Regarding claim 9, Thomas in view of Pasquero teaches the limitations of claim 1 as set forth above but does not explicitly teach that the shell has a thickness greater than or equal to 0.03 inches.  It would have been an obvious matter of design choice to have the shell thickness be greater than or equal to 0.03 inches since the applicant has not disclosed that the thickness being greater than or equal to 0.03 inches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a thickness of less than 0.03 inches.
Regarding claim 10, Thomas discloses a ceramic matrix component (abstract) comprising a fibrous core (Figure 5, item 130; paragraph 0039 describes that it’s a ceramic a fibrous preform on the shell (Figure 5 item 126 and Par. 0041. Paragraphs 0010 and 0011 describe a CMC exterior wrap) forming a ceramic matrix on the preform using chemical vapor infiltration (Par. 0028 describes that the wrap can be made by chemical vapor infiltration). However, Thomas does not explicitly disclose the porosity of the fibrous preform. Thomas further discloses that the ceramic foam 130 and 140 has a porosity in the range of 75-90% However, Thomas does not explicitly disclose the porosity of the fibrous preform.
Thomas in view of Pasquero are analogous prior art because both describe gas turbine components that use CMC shells. Pasquero teaches a CMC shell having a porosity of approximately 25% (Par. 0062). Because Thomas does not describe the desired porosity of the CMC shell one of ordinary skill in the art would have to choose one. Because Pasquero describes a CMC with a similar structure in a blade that has a specific porosity, the CMC of Pasquero would provide predictable results in the structure of Thomas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CMC of Pasquero in the structure of Thomas because combining prior art elements according to known methods to yield predictable results is obvious. See MPEP 2143(I)(A). Thereby, Thomas in view of Pasquero teaches that the porosity of the ceramic foam is greater than the porosity of the CMC shell.
Regarding claim 11, Thomas in view of Pasquero teaches that the fibrous core further comprises ceramic foam (Thomas paragraph 0039 describes items 130 and 140 as being a ceramic foam).
Regarding claim 12, Thomas in view of Pasquero teaches that the ceramic foam is positioned at a leading edge of the fibrous core (Figure 5 shows that the foam (130 and 140) exists at the leading edge of the core).
Regarding claim 13, Thomas in view of Pasquero teaches that the ceramic foam is positioned at a trailing edge of the fibrous core (Figure 5 shows the foam 130 and 140 extending to the trailing edge of the core).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20160177743) in view of Pasquero (US 20100109209) as applied to claim 11 above, and further in view of La Forest (US 20160060115).
Regarding claim 14, Thomas in view of Pasquero teaches the limitations of claim 11 as set forth above. However, Thomas in view of Pasquero does not explicitly teach the fibrous core comprising sacrificial fibers. Thomas in view of Pasquero and La Forest are analogous prior art because both describe composite materials capable of allowing fluid flow through them. La forest teaches a composite material that uses sacrificial fibers during processing to create channels in the material (Par. 0003) Because Thomas in view of Pasquero teaches using a porous foam that allows cooling fluid to move through it and La Forest teaches a composite material and method of making a material with a plurality of passages in it that would allow air to flow through the material, providing the material of La Forest (without adding or processing the densifying agent into the passages created by the sacrificial fibers) in the system of Thomas in view of Pasquero to replace the ceramic foam would provide predictable results (would allow fluid to flow through the system). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material with vacated sacrificial fibers (before adding the densifying agent) of La Forest for the ceramic foam of Thomas in view of Pasquero because simple substitution of one known element for another is obvious if predictable results are obtained, further the usage of sacrificial fibers would allow for 
However, Thomas in view of Pasquero and further in view of La Forest does not explicitly teach the porosity of the sacrificial fiber material. Paragraph 0003 of La Forest describes that the number of fibers can change the porosity in the workpiece and allow for enhanced ingress and egress of fluids. Because Thomas desires fluid flow through the material, a high porosity is desired for that fluid flow, and Thomas does not desire fluid to flow through the shell, as it would affect the efficiency properties of the airfoil, the porosity of the material is a result effective variable, with the result being the flow rate of the fluid through the material, specifically one that is less than the porosity of the shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porosity of the material from La Forest be less than the porosity of the shell, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Thomas in view of Pasquero and further in view of La Forest teaches that the sacrificial fibers are located at a leading edge of the fibrous core (Figure 5 shows that the foam (130 and 140, which would be replaced by the material from La Forest) exists at the leading edge of the core).
Regarding claim 16, Thomas in view of Pasquero and further in view of La Forest teaches that the sacrificial fibers are located at a trailing edge of the fibrous core (Figure 5 shows the foam (130 and 140, which would be replaced by the material from La Forest) extending to the trailing edge).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745